Title: To Thomas Jefferson from Alexander McCaul, 25 June 1789
From: McCaul, Alexander
To: Jefferson, Thomas



Sir
Glasgow June the 25 1789.

I had the pleasure of writting you on the 14th of Augt. last, and have been greatly dissappointed at not hearing from you since, nor receiving the promised remittances.
You can easily Judge from the great subject that my Partners and self have in Virginia how hard it is upon us to lye so long out of it as we have done. I therefore hope you will exert yourself to make a payment this year and as soon as possible, which please do by remitting Bills on London payable to Messrs. Robt. & Hugh  Ingram on my Account the receipt of which I will in course acknowledge. I will be happy to hear from you in course and I respectfully am Dr Sir Your mo. hum. Servt.,

Alexr Mccaul

